DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawing device (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, line 4, the limitation of “a beekeeping barrel shelf which is coupled to the shelf frame via the hinge portion” appears to be referring back to the frame hinge portion in line 2. However, this is unclear because the frame hinge portion in line 2 is ref. 20FH that connects the shelf frame with the container body, thus, it cannot be the same hinge portion that connects the beekeeping barrel shelf to the shelf frame.  The hinge portion that connects the beekeeping barrel shelf to the shelf frame appears to be ref. 30HP according to para. 0056 of applicant’s pgpub, US 20190269106 A1. 
 	For claim 2, the limitation of “the shelf frames” and “the pair of shelf frames” lack prior antecedent basis. In addition, similar to the above comment in claim 1, the limitation of “the beekeeping barrel shelf is mounted on the pair of shelf frames via the hinge portion” is unclear because the hinge portion in this limitation seems to refer back to the frame hinge portion in claim 1, thus, the frame hinge portion does not connect the beekeeping barrel shelf is mounted on the pair of shelf frames. 

	For claim 5, the limitation of “the beekeeping barrel” lacks prior antecedent basis.
	For claim 6, the limitation of “the upper end of the pair of shelf frames” lacks prior antecedent basis.
	All other claims depending on one or more of the above claims are also rejected the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,7-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN104261005 A (as cited on form PTO-1449, herein CN005). NOTE a machine translation of CN005 has been provided and will be referred herein. 
 	For claim 1, CN005 discloses a beekeeping container comprising: a shelf frame (8) which is rotatably coupled to a container body (11) via a frame hinge 5portion (not numbered but can be seen in figs. 3,4 as the hinge to open ref. 8 from ref. 11); and a beekeeping barrel shelf (9) which is coupled to the shelf frame via the hinge portion (see translation which stated that ref. 9 is hinged to ref. 8) to be erected in a vertical direction based on the hinge portion when the shelf frame is unfolded and erected based on the frame hinge portion (see figs. 3-4).
	For claim 2, CN005 discloses 10wherein the shelf frames are provided on both left and right sides of the container body, respectively, the pair of shelf frames are provided on the container body, and the beekeeping barrel shelf is mounted on the pair of shelf frames via the hinge portion (see figs. 3-4, self-explanatory of how the shelf frames, container body and barrel shelf are folded and unfolded).  
	For claim 3, CN005 discloses 15wherein the beekeeping barrel shelf is mounted on the shelf frame in multiple stages (see figs. 3-4, self-explanatory).  
	For claim 4, CN005 disclose wherein a bottom panel (11) is provided in the container body, a receiving space (any space or area) mounted with the beekeeping barrel (10) is secured 20in the bottom panel, and the beekeeping barrel shelf is disposed above the beekeeping barrel received in the receiving space (see fig. 3).  

	For claim 730, CN005 discloses wherein the slide shelf is drawn out by a drawing device (19,20,21).  
	For claim 8, CN005 discloses 33wwwherein a lower-layer beekeeping barrel shelf (any one of the lower layer as shown in fig. 3) and an upper-layer beekeeping barrel shelf (any one of the upper layer as shown in fig. 3) are provided in the shelf frame, the upper-layer beekeeping barrel shelf is rotatably connected to the upper end of the shelf frame via a rotation bar (the shelf is hingedly connected to the shelf frame as discussed in the translation, thus, the hinge is the rotation bar), and the rotation bar and the upper-layer shelf 5frame are unfolded outward of the shelf frame when the shelf frame is unfolded (see fig. 3, the shelf frames are folded and unfolded; also see the translation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN005 (as above) in view of Higgins (US 9016490 B1).
For claim 6, CN005 is silent about wherein a panel is connected to the upper end of the pair of shelf frames via a panel hinge portion.  
	Higgins teaches in the same field of endeavor of container as CN005, the container of Higgins is structurally capable of being used for beekeeping container, the container comprising a panel (24 or 26) is connected to the upper end of the pair of shelf frames (18,20) via a panel hinge portion (96). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a panel with a panel hinge portion as taught by Higgins to the upper end of the pair of shelf frames of CN005, in order to provide a roof structure in the folded stated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643